Citation Nr: 1633835	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-41 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference Board hearing.  A transcript of the hearing is of record in the file.  Shortly thereafter, the Veteran submitted additional evidence with a waiver of initial RO consideration of these new documents.  The Board accepts this additional evidence for inclusion into the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

In March 2014, the Board remanded the instant claims for further development.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran had sleep apnea in service or etiologically related to service or that it is due to or aggravated by any service-connected disability.  

2.  The evidence of record does not show that the Veteran had GERD, claimed as reflux acid, in service or etiologically related to service or that it is due to or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, nor the result of or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  

2.  GERD, claimed as acid reflux, was not incurred in or aggravated by service, nor the result of or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of February 2009, May 2009, and December 2011 letters sent to the Veteran. The letters fully addressed all notice elements in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issues on appeal decided herein.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist an appellant in the development of a claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records, VA, and private treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in February 2009 and May 2014 in connection with his service connection claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were thorough and predicated on the reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran.  

The Veteran participated in a videoconference hearing in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran contends he has sleep apnea and GERD, claimed as acid reflux, related to service.  He maintains that he had severe hiccups and a burning feeling in his throat in service and he was told not to eat or drink anything acidic.  He also asserts that he was kidded about his loud snoring while on the ship and that he believes this was the onset of his sleep apnea.  The Veteran also claims that his service-connected asthma, and his claimed GERD, claimed as acid reflux, and sleep apnea, are all connected.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records show no findings, treatment or diagnosis, for sleep apnea or GERD, claimed as acid reflux.  In December 1992, he was treated for gastroenteritis.  His fluids were increased, he was prescribed Tylenol, and he was placed on quarters for 4-6 hours.  The Veteran was diagnosed with asthma and found unfit for duty.  In February 1993, he was separated from service.  

The Veteran underwent a VA general medical examination in March 1993.  No findings related to sleep apnea or GERD, claimed as acid reflux, were noted in this examination report.  

Pinnacle Health at Harrisburg Hospital showed that in February 2003, an uvulectomy and palatoplasty with tonsils and adenoid removal were performed.  This occurred in connection with sleep apnea and nasal obstruction.  In August 2003, a sleep study performed at this facility showed no significant obstructive sleep apnea.  

Outpatient treatment records from November 2005 to March 2008 from S.F.C., MD were obtained and associated with the record.  These records, from Milton S. Hershey Medical Center showed that he was treated for GERD and obstructive sleep apnea.  These records indicated that throughout this period, the Veteran's GERD and obstructive sleep apnea were fairly controlled and quiescent.  

The Veteran underwent a VA examination for asthma in February 2009.  During this examination, it was noted that the Veteran was diagnosed with sleep apnea in 2000 via the civilian sector.  An uvulectomy and palatoplasty with tonsils and adenoid removal was performed and notably successful.  These procedures were performed in connection with sleep apnea.  The February 2009 VA examination report also indicated that history of reflux disease was aggravating asthma.  He used over-the-counter medications of TUMS and Rolaids. The examiner also stated that the Veteran's required therapy for reflux disease was also part of his management for his asthma.   

In March 2010, the Veteran was seen at Pinnacle Health Family Care-Middleton.  The record indicated that he was doing well with all of his medications, and his three conditions, asthma, GERD, and sleep apnea, were all related and connected.  

In July 2010, the Veteran's physician, Dr. W.A., indicated, in pertinent part, that the Veteran had sleep apnea and GERD, which in his opinion, were problems most likely developed during his naval service.  The physician gave no rationale for these findings.  

The Veteran testified at a videoconference hearing in February 2012.  The Veteran stated that while he was on ship in service, he was subjected to all kinds of jokes about how loud he snored.  He stated that he was first diagnosed with sleep apnea in early 2000, just before his surgery for the disorder.  He asserted that he believed the snoring condition (sleep apnea) occurred in boot camp, but more often on ship.  He testified that he was given a CPAP machine after service, but after surgery, he no longer needed it.  As for his GERD, claimed as acid reflux, he had severe hiccups and a burning feeling in his throat while on ship.  He was sent to the doctor when he arrived at port in Norfolk, and after seen, he was placed on a diet and instructed not to eat or drink anything with acid.  He stated that acid reflux was not discovered until "1982," so he believed that the medical field was not fully informed about the disorder when he was in the service in 1992.  The Veteran submitted internet articles during his hearing relating to sleep apnea, GERD, and asthma.  These articles indicated, in pertinent part, that sleep apnea and GERD could be triggers for asthma.  It was noted that medical treatment for GERD could provide improvement in asthma/respiratory symptoms.  None of the articles indicated asthma as a trigger of symptoms in sleep apnea or GERD.  

Pursuant to the Board's March 2014 remand, the Veteran underwent a May 2014 VA examination.  The Veteran had GERD which at the time of the examination, was asymptomatic.  He had been using an herbal remedy which eliminated his symptoms.  He had symptoms about every 6 months and then he used his prescribed Omiprazole 20 mg daily.  He had symptoms of infrequent episodes of epigastric distress.  As for sleep apnea, he was diagnosed for this disorder in 2000.  After the Navy, the Veteran gained weight and was diagnosed with sleep apnea in 2000.  He tried CPAP with limited improvement.  In August 2003, he had an uvulectomy with tonsils and adenoids removed and had great improvement.  He also lost about 50 pounds.  He had no sleep apnea symptoms after that.  In June 2012, he had testing for sleep apnea and was found to have "no sleep apnea syndrome" according to the study.  The examiner opined that it was less likely than not that GERD and sleep apnea were incurred in or caused by an event in service.  The GERD and sleep apnea were not diagnosed until at least seven years after service discharge.  The service treatment did not indicate any symptoms associated with GERD or sleep apnea.  The examiner also opined that it was less likely as not that any currently diagnosed GERD or sleep apnea were caused or aggravated by his service-connected asthma.  The examiner stated that asthma does not cause or aggravate sleep apnea or GERD.  The Veteran's GERD could, however, aggravate the service-connected asthma.  

After a full review of the evidence of record, the claims for service connection for GERD and sleep apnea must fail.  There is no evidence in the STRs that either of these disorders were present in service.  The Board points out, however, that the absence of in-service evidence of GERD or sleep apnea is not fatal to those claims for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of the current disabilities and a medically sound basis for attributing such disabilities to service or to his service-connected asthma disability may serve as a basis for a grant of service connection.  

The Board has considered the Veteran's statements submitted through written correspondence, and his hearing testimony, with respect to his claimed GERD and sleep apnea.  He stated that these now diagnosed disabilities originated between service and 2000 after service and during his service-connected asthma complaints.  The Board acknowledges that the Veteran is certainly competent to report his feelings that he experienced regarding his GERD and sleep apnea.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the Veteran is not competent to establish that he had or when he had GERD and sleep apnea disorders, as these disabilities require testing, and are therefore considered medically complex determinations.  

Additionally, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  

With respect to Wallin element (1), the record is clear that the Veteran has been diagnosed with GERD and sleep apnea.  As to Wallin element (2), the Veteran does have service-connected asthma.  The Veteran claims that his service-connected asthma is the cause of his GERD and sleep apnea.  

However, as to Wallin element (3), the preponderance of the evidence is against the finding that the Veteran's GERD and sleep apnea disorders are causally related to a service-connected disability.  GERD and sleep apnea were diagnosed in 2000; clearly seven years after service discharge.  Although his asthma was the basis for his medical discharge from service, the May 2014 VA examination report indicated, in pertinent part, that GERD can aggravate asthma, not vice versa.  Moreover, there is no indication in this case that the Veteran's asthma was triggered in service by GERD or sleep apnea.  It is shown, however, that the treatment provided for GERD has been helpful in treating the Veteran's asthma.  The evidence does not establish that either GERD or sleep apnea is proximately due to, the result of, or aggravated by the service-connected asthma.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  

Clearly, the medical opinion of a physician (May 2014 VA examiner) outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  Medical knowledge, which the Veteran is not shown to possess, is necessary to opine as to a causal relationship between military service and the disorders at issue or service-connected asthma and GERD or sleep apnea.

Thus, as a nexus between the Veteran's claimed GERD and sleep apnea disorders and his service-connected asthma have not been established, either through medical evidence or the Veteran's statements, Wallin element (3), medical nexus, has not been satisfied, and the claims fail on a secondary basis.   

Since the evidence does not show that his GERD or sleep apnea disorders occurred in service, nor is there evidence that shows that his service-connected asthma caused or aggravated his GERD or sleep apnea, there is no basis upon which to grant service connection on a direct or secondary basis for GERD or sleep apnea.  For the foregoing reasons, service connection for GERD and sleep apnea disorders, to include as secondary to service-connected asthma, is denied. 

						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for sleep apnea, to include as secondary to service-connected asthma, is denied..  

Service connection for GERD, claimed as acid reflux, to include as secondary to service-connected asthma, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


